DETAILED ACTION
This Office Action is in response to the application filed on July 13, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,419,754 (“Zhao”).
With respect to claim 1, Zhao teaches: 
An image decoding method performed by a decoding apparatus (see Figs. 4, 7 and 14, items 430, 710 and 1400, Title, 5:30-34, describing an image decoding method performed by a decoding apparatus), the method comprising: 
constructing a Most Probable Mode (MPM) list including candidate intra prediction modes for a current block (see Abstract, Fig. 14, item S1410, 15:21-32, 16:32-39, 27:44-62, 28:30-36, describing that the decoder determines the intra prediction mode of the current block from a set of potential modes, which may be included in a set of potential modes/MPM list built, i.e., constructed, by the system); 
deriving an intra prediction mode of the current block from the MPM list based on MPM index information indicating an intra prediction mode for the current block among the candidate intra prediction modes included in the MPM list (see Fig. 14, item S1420, 16:30-40, 19:65-20:11, 20:24-28, 27:15-21 28:30-40, describing that the decoder determines, i.e., derives, the intra prediction mode of the current block from the potential set of modes/MPM list based on MPM index information indicating an intra prediction mode for the current block among the candidate intra prediction modes included in the MPM list); 
generating prediction samples for the current block based on the intra prediction mode (see Fig. 14, item 1430, 28:41-44, describing that the decoder constructs, i.e., generates, prediction samples for the current block based on the intra prediction mode); and 
generating a reconstructed picture based on the prediction samples (see Fig. 14, item S1430, 14:6-10, 15:55-63, describing that this process is used to reconstruct blocks and thus a picture based on prediction samples), 
wherein the constructing of the MPM list includes deriving a DC mode as one of the candidate intra prediction modes to include the DC mode in the MPM list, based on a case in which a value of reference line index information indicating a reference line used for intra prediction of the current block is not equal to 0 (see citations and arguments with respect to MPM list construction above regarding constructing the MPM list for particular reference lines and 19:65-67, 25:44-46, 25:54-64, describing that where the reference line is non-zero, the modes for that non-zero reference line may include DC modes; see also 27:24-30, making clear that the modes of the MPM list are “candidate” intra prediction modes). 
With respect to claim 11, Zhao teaches all the elements of independent claim 1. Zhao additionally teaches:
An image encoding method performed by an encoding apparatus (see Fig. 5, item 503, 9:40-52, describing an encoder for performing an image encoding method), the method comprising:
constructing a Most Probable Mode (MPM) list including candidate intra prediction modes for a current block (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element);
deriving an intra prediction mode of the current block based on the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element);
generating MPM index information indicating an intra prediction mode of the current block among the candidate intra prediction modes included in the MPM list (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element); and
encoding image information including at least one of reference line index information indicating a reference line used for intra prediction of the current block or the MPM index information (see citations and arguments with respect to corresponding decoder element of claim 1 above and 10:55-64, describing that every decoder element necessarily needs to be present in identical functional form at the encoder – accordingly, the disclosure cited with respect to the corresponding decoder element above also applies to this encoder element), 
wherein the constructing the MPM list includes deriving a DC mode as one of the candidate intra prediction modes to include the DC mode in the MPM list, based on a case in which a value of the reference line index information is not equal to 0 (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 20, claim 20 recites the elements of claim 11 in computer-readable storage medium format rather than method format. Zhao teaches that its method may be executed by a   non-transitory computer-readable digital storage medium storing a bitstream (see Fig. 15, item 1500, 5:25-33, 6:22-29, 28:45-50, describing that the system may be embodied by software stored in a non-transitory computer-readable storage medium which generates and stores a bitstream). Accordingly, the disclosure cited with respect to claim 11 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2020/0413069 (“Lim”).
With respect to claim 2, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 1. Zhao additionally teaches
wherein the constructing of the MPM list includes the DC mode … (see citations and arguments with respect to claim 1 above)
Zhao does not explicitly disclose wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list.
However, in the same field of endeavor, Lim discloses: 
wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list (see ¶215, describing that the order of the DC mode in the MPM list may be arbitrary and may include the DC mode on the last order of the MPM list).
At the time of filing, one of ordinary skill would have been familiar with MPM lists and the ordering of modes, including the DC mode, within those lists and have understood that, as evidenced by Lim, such ordering may be arbitrary and may include the DC mode as the last mode in that order. Accordingly, to one of ordinary skill in the art at the time of filing, including the DC mode on the last order of the MPM list of Zhao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the DC mode on the last order of the MPM list in the MPM-based coding system of Zhao as taught by Lim.
With respect to claim 6, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 1. Zhao additionally teaches: 
wherein the deriving of the intra prediction mode of the current block derives the DC mode as the intra prediction mode of the current block … the DC mode among the candidate intra prediction modes included in the MPM list (see citations with respect to claim 1 above describing that the intra prediction mode of the current block is determined based on an MPM list and that this list may include the DC mode and 27:18, describing the use of an MPM index). 
Though Zhao describes the use of an MPM index (see 27:18), Zhao does not explicitly disclose how this index works, i.e., it does not explicitly disclose deriv[ing] the DC mode as the intra prediction mode of the current block based on the MPM index information indicating the DC mode among the candidate intra prediction modes included in the MPM list.
However, in the same field of endeavor, Lim discloses that it was known to use the MPM index to indicate the selected mode of the MPM list, e.g., the DC mode, i.e.,: 
… derives the DC mode as the intra prediction mode of the current block based on the MPM index information indicating the DC mode among the candidate intra prediction modes included in the MPM list (see ¶¶213-215, 219, 264, 285, describing that the MPM list may include the DC mode and mpm_idx may be used to indicate which mode within the MPM list is selected for the current block).
At the time of filing, one of ordinary skill would have been familiar with MPM lists and MPM indices and what they are used to indicate and have understood that, as evidenced by Lim, such indices were known to be used to indicate a chosen mode among the candidate modes of the MPM list. Accordingly, to one of ordinary skill in the art at the time of filing, using Zhao’s MPM index to indicate a chosen mode, e.g., DC mode, from among candidates in the MPM list, as described by Lim, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an MPM index for indicating a chosen mode, e.g., DC mode, from among candidates in the MPM list in the coding system of Zhao as taught by Lim.
With respect to claim 12, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 11 and Zhao in view of Lim discloses each and every element of claim 2, the combination of which is incorporated herein. Zhao/Lim additionally discloses: 
wherein the constructing of the MPM list includes the DC mode on the last order of the MPM list (see citations and arguments with respect to corresponding element of claim 2 above). 
The reasons for combining the cited prior art with respect to claim 2 also apply to claim 12.
With respect to claim 16, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 11 and Zhao in view of Lim discloses each and every element of claim 6, the combination of which is incorporated herein. Zhao/Lim additionally discloses: 
wherein based on an intra prediction mode of the current block being derived as the DC mode included in the MPM list, the MPM index information is generated as an index value indicating the DC mode among the candidate intra prediction (see citations and arguments with respect to claim 6 above). 
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 16.
Claim Rejections - 35 USC § 103
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2021/0029352 (“Zhang”), which corresponds to foreign priority dated November 2018.
With respect to claim 3, Zhao teaches all the elements of independent claim 1. Zhao additionally teaches:
wherein the constructing of the MPM list includes the DC mode … (see citations and arguments with respect to claim 1 above)
Zhao does not explicitly disclose wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list.
However, in the same field of endeavor, Zhang discloses: 
wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list (see ¶¶350-351, describing that the DC mode may be the first mode of the list).
At the time of filing, one of ordinary skill would have been familiar with MPM lists and the ordering of modes, including the DC mode, within those lists and have understood that, as evidenced by Zhang, such ordering may include the DC mode as the first mode in that order. Accordingly, to one of ordinary skill in the art at the time of filing, including the DC mode on the first order of the MPM list of Zhao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the DC mode on the first order of the MPM list in the MPM-based coding system of Zhao as taught by Zhang.
With respect to claim 13, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 11 and Zhao in view of Zhang discloses each and every element of claim 3, the combination of which is incorporated herein. Zhao/Zhang additionally discloses: 
wherein the constructing of the MPM list includes the DC mode on the first order of the MPM list (see citations and arguments with respect to corresponding element of claim 3 above). 
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 13.
Claim Rejections - 35 USC § 103
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2021/0176493 (“Wang”), which corresponds to supporting provisionals dated October – November 2018.
With respect to claim 4, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 1. Zhao additionally discloses the use of MPM flag information indicating whether an intra prediction mode of the current block is selected among MPM candidate intra prediction modes (see 16:39-42, describing the signaling of an MPM flag indicating whether an intra prediction mode of the current block belongs to the selected modes of the MPM candidate list). 
Zhao does not explicitly disclose that the MPM flag is not signaled and is derived as 1 when the reference line index is not 0, i.e., wherein based on a value of the reference line index information being not 0, MPM flag information indicating whether an intra prediction mode of the current block is selected among MPM candidate intra prediction modes is not signaled, and a value of the MPM flag information is derived as 1.
However, in the same field of endeavor, Wang discloses that it was known to : 
wherein based on a value of the reference line index information being not 0, MPM flag information indicating whether an intra prediction mode of the current block is selected among MPM candidate intra prediction modes is not signaled, and a value of the MPM flag information is derived as 1 (see ¶495, describing that when the reference line index is not 0, the MPM flag is not signaled and derived as true, i.e., 1, and ¶213 indicating that the MPM_flag indicates whether the intra mode of the current block is derived/selected from the MPM candidate list).
At the time of filing, one of ordinary skill would have been familiar with the signaling of the MPM flag and have understood that, as evidenced by Wang, in a system like that of Zhao where for nonzero reference lines only MPMs are allowed (see 19:65-20:3), such a flag may be beneficially not signaled and derived as true where the reference line index is not equal to zero, e.g., because only the modes in the MPM list are considered when the reference line index is not equal to zero (see ¶495), thus doing so would save the signaling of that bit. Accordingly, one of ordinary skill in the art at the time 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a rule whereby when the reference line index is not equal to zero, the MPM flag is not signaled and derived as true in the coding system of Zhao as taught by Wang.
With respect to claim 5, Zhao discloses the invention substantially as claimed. As described above Zhao in view of Wang discloses all the elements of dependent claim 4. Zhao/Wang additionally discloses: 
wherein based on a value of the reference line index information being not 0, and a value of the MPM flag information is derived as 1, the MPM index information is signaled (see citations and arguments with respect to claim 4 above describing that based on the reference line index information being not 0, the MPM flag information is derived as 1, and Wang ¶215, describing that when the MPM flag is 1, the MPM index is signaled). 
The reasons for combining the cited prior art with respect to claim 4 also apply to claim 5.
With respect to claim 14, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 11 and Zhao in view of Wang discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Zhao/Wang additionally discloses: 
wherein based on a value of the reference line index information being not 0, MPM flag information indicating whether an intra prediction mode of the current block is selected among MPM candidate intra prediction modes is not signaled, and a value of the MPM flag information is derived as 1 (see citations and arguments with respect to corresponding element of claim 4 above). 
The reasons for combining the cited prior art with respect to claims 1 and 4 so apply to claim 14.
With respect to claim 15, Zhao discloses the invention substantially as claimed. As described above Zhao in view of Wang discloses all the elements of independent claim 1. Zhao/Wang additionally discloses: 
wherein, based on a value of the reference line index information being not 0, and a value of the MPM flag information is derived as 1, the MPM index information is signaled (see citations and arguments with respect to corresponding element of claim 5 above). 
The reasons for combining the cited prior art with respect to claim 4 so apply to claim 15.
Claim Rejections - 35 USC § 103
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2020/0296417 (“Ko”).
With respect to claim 7, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of independent claim 1. Zhao additionally discloses:
wherein the generating of the prediction samples of the current block comprises:
calculating a DC value for the current block by using specific neighboring samples among neighboring samples of the current block, wherein the neighboring samples includes left neighboring samples and top neighboring samples of the current block; and
deriving the prediction samples based on the DC value, (see 25:52-64, describing that the DC value may be calculated using above and left neighboring samples of the current block and citations and arguments with respect to claim 1 above, describing that the DC mode/DC value may be used to derive intra predicted samples for the current block, i.e., samples based on the DC value)
Zhao does not explicitly disclose wherein the specific neighboring samples are determined based on whether the current block is a square block or a non-square block, wherein based on the current block being the square block, the specific neighboring samples used for calculating the DC value includes both the left neighboring samples of the current block and the top neighboring samples of the current block, wherein based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific neighboring samples includes used for calculating the DC value includes the top neighboring samples of the current block and do not include the left neighboring samples of the current block, and wherein based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific neighboring samples used for calculating the DC value includes the left neighboring samples of the current block and do not include the top neighboring samples of the current block.
However, in the same field of endeavor, Ko discloses that it was known to determine which neighboring samples are used based on whether the current block is square or non-square, specifically: 
…
wherein the specific neighboring samples are determined based on whether the current block is a square block or a non-square block, 
wherein based on the current block being the square block, the specific neighboring samples used for calculating the DC value includes both the left neighboring samples of the current block and the top neighboring samples of the current block, 
wherein based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific neighboring samples includes used for calculating the DC value includes the top neighboring samples of the current block and do not include the left neighboring samples of the current block, and 
wherein based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific neighboring samples used for calculating the DC value includes the left neighboring samples of the current block and do not include the top neighboring samples of the current block (see Fig. 12, ¶¶292-293, describing that DC prediction may be performed based on whether the current block is square or non-square, if it is square both left and top samples are used, if it is non-square then the samples adjacent to the longer side is used, i.e., if the width is longer than the height, top samples are used and left samples are not used and if the width is less than the height, left samples are used and top samples are not used).
At the time of filing, one of ordinary skill would have been familiar with the calculation of the DC value using a subset of samples and have understood that, as evidenced by Ko, an alternative subset to that identified in Zhao is to use both left and top neighboring samples if the current block is square, and if it is not square use those samples adjacent to the longer side. Accordingly, to one of ordinary skill in the art at the time of filing using this subsampling instead of that described in Zhao would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include calculating the DC value based on both left and top neighboring samples if the current block is square, and if it is not square use those samples adjacent to the longer side in the DC calculation of Zhao as taught by Ko.
With respect to claim 8, Zhao discloses the invention substantially as claimed. As described above Zhao in view of Ko discloses all the elements of dependent claim 7. Zhao/Ko additionally discloses:
wherein based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top neighboring samples used for calculating the DC value is the same as the width of the current block, and 
based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left neighboring samples used for calculating the DC value is the same as the height of the current block (see citations and arguments with respect to claim 7 above and Ko Figs. 12(a), 12(b), ¶293, showing and describing that where the width is greater than the height only the samples adjacent to the horizontal length are used, i.e., the number of top samples used is the same as the width, and where the width is less than the height only the samples adjacent to the vertical length are used, i.e., the number of left samples used is the same as the height). 
The reasons for combining the cited prior art with respect to claim 7 so apply to claim 8.
With respect to claim 17, Zhao discloses the invention substantially as claimed. As described above Zhao teaches all the elements of dependent claim 16 and Zhao in view of Ko discloses each and every element of dependent claim 7, the combination of which is incorporated herein. Zhao/Ko additionally discloses: 
further comprising: 
based on the DC mode being applied to the current block, calculating a DC value for the current block by using specific neighboring samples among neighboring samples of the current block, wherein the neighboring samples includes left neighboring samples and top neighboring samples of the current block; and 
deriving the prediction samples based on the DC value, 
wherein the specific neighboring samples are determined based on whether the current block is a square block or a non-square block, 
wherein based on the current block being the square block, the specific neighboring samples used for calculating the DC value includes both the left neighboring samples of the current block and the top neighboring samples of the current block, 
wherein based on the current block being the non-square block and a width of the current block being greater than a height of the current block, the specific neighboring samples includes used for calculating the DC value includes the top neighboring samples of the current block and do not include the left neighboring samples of the current block, and 
wherein based on the current block being the non-square block and the width of the current block being less than the height of the current block, the specific neighboring samples used for calculating the DC value includes the left neighboring samples of the current block and do not include the top neighboring samples of the current block (see citations and arguments with respect to claim 7 above). 
The reasons for combining the cited prior art with respect to claim 7 so apply to claim 17.
With respect to claim 18, Zhao discloses the invention substantially as claimed. As described above Zhao in view of Ko discloses all the elements of dependent claim 17. Zhao/Ko additionally discloses: 
wherein based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top neighboring samples used for calculating the DC value is the same as the width of the current block, and 
based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left neighboring samples used for calculating the DC value is the same as the height of the current block (see citations and arguments with respect to claim 8 above). 
The reasons for combining the cited prior art with respect to claim 7 so apply to claim 18.
Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose wherein based on the current block being the non-square block and the width of the current block being greater than the height of the current block, a number of the top neighboring samples used for calculating the DC value is the same as a number of the left neighboring samples of the current block, and based on the current block being the non-square block and the width of the current block being less than the height of the current block, a number of the left neighboring samples used for calculating the DC value is the same as a number of the top neighboring samples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481